 In the Matter of EDWARD G. BUDD MANUFACTURING COMPANYandINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT & AGRICUL-TURAL IMPLEMENT WORKERS OF AMERICA, C. I. O.Case No 4-R-1925.-DecidedMay 21, 1946Mr Charles A Wolfe,of Philadelphia, Pa., for the Company.Witt & Cammer,byHarold 1.Cammer,ofNew York City,for theU. A. W.Mr. L. HalpernMiller,of Philadelphia,Pa., for the Independent.Mr. Jerome J. Dick,ofcounsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Union, United Automobile,Aircraft & Agricultural Implement Workers of America, C. I. 0., hereincalled theU.A.W., alleging that a question affecting commerce hadarisen concerning the representation of employees of Edward G. BuddManufacturing Company, Bustleton, Pennsylvania, herein called the Com-pany, the National Labor Relations Board provided for an appropriatehearing upon due notice before Helen F. Humphrey, Trial Examiner.The hearing was held at Philadelphia, Pennsylvania, on April 3 and4, 1946. At the hearing, the Trial Examiner granted the motion of BuddField Plant Employees' Independent Union, herein called the Inde-pendent, to intervene in the proceeding. The Company, the U. A. W.,and the Independent appeared and participated.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues. At the hearing boththe Independent and the Company moved todismiss the petition onvarious grounds. For reasons stated in Sections III and IV,infra,themotions to dismiss are denied. The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed. Allpartieswere afforded opportunity to file briefs with the Board. TheCompany's request for oral argument is denied.68 N. L.R. B., No. 22.153 154DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes thefollowing :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYEdward G. Budd Manufacturing Company, a Pennsylvania corpora-tion, operates various plants, including the Red Lion plant in Bustleton,Pennsylvania, which is solely involved in this proceedingThe Companyis engaged at this plant in the manufacture of stainless steel trailer truckassemblies, stainless steel rolling stock for railroads, and other steelproducts.During the year 1945, the Company purchased for use at itsRed Lion plant steel exceeding $1,000,000 in value, approximately 25percent of which was shipped from points outside the Commonwealth ofPennsylvania.During the same period, the Company manufacturedfinished products exceeding $1,000,000 in value, approximately 50 percentofwhich was shipped to points outside the Commonwealth of Penn-sylvania.The Company admits that it is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONSINVOLVEDInternationalUnion, United Automobile, Aircraft & Agricultural Im-plementWorkers of America is a labor organization affiliated with theCongress of Industrial Organizations, admitting to membership em-ployees of the Company.Budd Field Plant Employees' Independent Union is an unaffiliatedlabor organization, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn January 31, 1945, the Company and the Independent entered intoa 1-year collective bargaining agreement, effective as of January 1, 1945.In September 1945, the Company and the Independent began negoti-ations for a new contract. By letter dated November 9, 1945, the U. A. W.requested that the Company recognize it as the exclusive bargainingrepresentative of certain of the Company's employees. The Companyreplied that it could not accord the U. A. W. the recognition sought,because of its contract with the Independent. The U. A. W. filed itspetition herein on November 13, 1945. Continued negotiations betweenthe Company and the Independent culminated in a new agreement, datedDecember 31, 1945.The Company and the Independent now urge that the 1945 negotiationsand the December 31, 1945, agreement constitute a bar to this proceeding. EDWARD G. BUDD MANUFACTURING COMPANY155Mere negotiations looking toward a contract, however, cannot serve topreclude a present determination of representatives.'Moreover, the1945 agreement does not bar this proceeding, inasmuch as the U. A. W.appraised the Company of its rival claim to representation and filed thepetition herein before that agreement was executed.2A statement of a Board agent, introduced into evidence at the hearing,indicates that the U. A. W. represents a substantial number of employeesin the unit hereinafter found appropriate.3We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THEAPPROPRIATE UNITThe U. A. W. seeks a unit composed of the Red Lion plant's produc-tion and, maintenance employees, including the employees listed in Ap-pendix A, attached hereto, but excluding all clerical employees, profes-sional and technical employees, timekeepers, nurses, cafeteria employees,employees listed in Appendix B, attached hereto, and all supervisoryemployees.The Company and the Independent are in accord with theU. A. W.'s position, except that they would include all clerical employees,professional and technical employees, timekeepers, nurses, and cafeteriaemployees.All employees sought to be included by the Company andthe Independent were covered by the contracts referred to in SectionIII,supra.Clerical employees:A large number of clericals work in the adminis-tration building, under the supervision of the superintendents of theiriSeeMatter of Beatty Logging Co.,62 N L. R. B. 266.PSeeMatter of Kimberly-Clark Corporation,59N L. R. B. 5683The Field Examiner reported that the U AW. submitted 717 cards bearing the names ofthe Company's employees, that 182 cards were undated, and that the remainder were dated fromMarch 1945 to February 1946. At the hearing, the U A W submitted 202 additional cards tothe Trial Examiner who stated on the record that 200 bore apparently authentic signatures,that 37 cards were undated, and the remainder were dated from November 1940 to March1946. There are approximately 1,928 employees in the alleged appropriate unit. For its interestin the 'proceeding, the Independent relies upon its contract with the CompanyIn support of their motion to dismiss, the Company and the Independent contend that thereisno proof of the authenticity of the signatures on the cards submitted by the U. A. W,that no pay-roll check was made, and that the U. A. W.'s showing is consequently in-adequate.We are satisfied under all the cii cumstances that the U AW. showing is sub-stantial. "As we have frequently stated, the report of a Board agent with respect to a claimof authorization for the puiposes of representation is taken, not as proof of the precise numberof employees who desire to be represented by a labor organization, but rather to protecttheCompany and the Board from unfounded claims by such organizations and to givereasonable assurance that a substantial number of employees desire to be so represented."SeeMatter of Amos-Thompson Corporation,49 N L. R B. 423. "Furthermore, the submissionof cards is an administrative expedient adopted by the Board to determinefor itselfwhether ornot a question concerning representation has arisen It is a part of the Board's investigatoryprocedure..."Matter of Buffalo Arms Corporation, 57 NL. R B 1560 See alsoMatter ofInterlake Iran Corporation,38 N. L. R. B. 139. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespective departments.They are paid on a salariedbasis, in contrastto the hourly and incentive pay rate received by the bulk of the production.workers.They also have a different vacation plan. The Company alsoemploys clericals working in the factory proper. They are assigned totheCompany's engineering, production control, timekeeping, and per-sonnel departments.Their duties are mainly clerical in nature, and, likethe clericals in the administration building, they are salaried.4Theseclericals have a vacation plan which is similar to that of the clericals inthe administration building.At the hearing, when the Company's per-sonnel manager was questioned concerning "factory clericals" he testi-fied, "We don't call them that.We don't have that classification. Theywould be ordinary clerks to us." As there is little or no distinctionbetween the clericals in the administration building and the clericals inthe shop, we shall regard all clericalsas a singlegroup for the purposeof determining whether or not they should be included in the ui iit here-inafter found appropriate.5The Company and the Independent assert that the clericals shouldbe included in the production and maintenance unit, because of theprevious bargaining history and several factors which affect all the Com-pany's employees. The Company and the Independent point out, forexample, that all applicants for employment are interviewed in the sameemployment office; and that all employees are subject to thesame com-pany rules, are paid by check, have the same pay day, and have sharedin general wageincreases.In addition, they maintain that clericals maybe transferred to production jobs on a permanent basis. As a generalrule, the Board has excluded clericals from a production and maintenanceunit even when there has been a history of collective bargaining for allemployeeson a single-unit basis,and despite the presence of factorssimilar to those here emphasized by the Company and the Independent.'This rule is based on the Board's considered opinion that the comminglingof clerical "white collar" workers with production and maintenance work-ers in a singleunit is not conducive to effective collective bargaining inview of the obvious dissimilarity in their work and interests. We see noreason in the instant case for departing from this rule. Accordingly,4 There is a total of 25 file clerks and typists in the plant who are paid on an hourlybasis; however,their duties are the same as those of the filing clerks and typists in the admin-istration building.SeeMatter of Edward G. Budd Manufacturing Company,57N L. R. B.1577;Matter ofEdward G. Budd Manufacturing Company, 61N. L. R. B.1604;Matterof E. I.du Pont dtNemours & Company, Inc.,61N. L. R B. 146.SeeMatter of Edward G Budd Manufacturing Company,57N. L. R B.1577;Matter ofEdward G. Budd Manufacturing Company,61 N. L. R. B. 1604;Matter of E. 1.du Pont d.Nemours & Company, Inc., supra. EDWARD G. BUDD MANUFACTURINGCOMPANY157we shall exclude all clerical employees from the unit hereinafter foundappropriate.?Professionaland technicalemployees :The Companyemploys en-gineers, architects, technical writers, designers, and draftsmen who haveeither professional training, highly technical skills, or both.They aresalaried and have a vacation plan different from that of the productionworkers.Except in unusual circumstances the Board has excluded tech-nical and professional employees from a production and maintenanceunit even when the history of collective bargaining has been to the con-trary."We see no reason in the instant case to depart from this practice.Accordingly, we shall exclude professional and technical employees fromthe unit hereinafter found appropriate.Timekeepers:These employees apparently perform the functionsusually identified with their classification. Like the clerical, professional,and technical employees discussed above, they are salaried.They alsoenjoy the same vacation plan as these employees.Under the circum-stances, and in accordance with our usual practice, we shall excludethe timekeepers from the unit hereinafter found appropriate."Nurses :The Company employssalaried nurses in its medical depart-ment. Inasmuch as the nurses are not engaged in production and main-tenance work, and in view of the specialized character of their work,we shall exclude them from the unit hereinafter found appropriate.'0Cafeteria employees:The Company maintains in the adminstrationbuilding a cafeteria whose employees are engaged in the preparation offood.At the present time, because of lack of space, the cafeteria'sfacilities are not available to production employees. Since their functionsare not related to production, and since they have no direct contact withthe production and maintenance employees, we shall exclude the cafeteriaemployees from the unit hereinafter found appropriate.11We find that all production and maintenance employees of the Com-pany at its Red Lion plant, Bustleton, Pennsylvania, including theTSeeMatter of Edward G. Budd Manufacturing Company, 57 NL.R B 1577,Matterof E. I du Pont de Nemours & Company, Inc, supra.After the hearing the Company moved that the proceedingbe remanded to the RegionalOffice for the purpose of checking the U. A. W.'s designationsagainst theCompany's payroll.In support of its motion,the Companyassertedthat sucha check would show that theU A W. attemptedto organizethe Company'sclericals,and therefore the clericals shouldbe includedin the productionandmaintenanceunit.Assuming that the U. A. W. didattempt to organizethe clericals, this does not warrantthe conclusionthatthese employeesshould be included in the productionand maintenanceunitFor, as stated above,the Board'spolicy of excluding clericals froma unit of productionand maintenace employees is ba-edon dissimilarity of interests and type of work and not upon the extent of any union'sorganization among employees.Accordingly, the Company'smotion to remand is denied.s SeeMatterof EdwardG Budd ManufacturingCompany,57N. L. R. B.1577;Matter ofE. I. du Pont de Nemours & Company, Inc, supraSee e.g.,Matter of Edward G. Budd ManufacturingCompany,57N.L R B.1577.10 SeeMatter of The Harrison Steel Castings Company,63N. L.RB. 585.11 See Matterof StandardOil Companyof California,aidNightManufacturingCompany,65N. L. R B. 916.58N. L. R.B.560;Matter of Day 158DECISIONS OF NATIONALLABOR RELATIONS BOARDemployees listed in Appendix A, attachedhereto,but excluding all clericalemployees, professional and technical employees,timekeepers,nurses,cafeteria employees, all employees listed in Appendix B, attached hereto,and all supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitutea unit appropriate for thepurposes of collective bargaining within themeaning ofSection 9 (b)of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among employees in theappropriate unit who were employed during the pay-roll period immedi-ately preceding the date of the Direction of Election herein, subject tothe limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations - Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Edward G. BuddManufacturing Company, Bustleton, Pennsylvania, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction and super-vision of the RFgional Director for the Fourth Region, acting in thismatter as agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongemployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the date ofthisDirection, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United States whopresent themeslves in person at the polls, but excluding those employeeswho have since quit or been discharged for cause and have not been re-hired or reinstated prior to the date of the election, to determine whetherthey desire to be represented by International Union, United Automobile,Aircraft & Agricultural Implement Workers of America, C. I. 0., or byBudd Field Plant Employees' Independent Union, for the purposes ofcollective bargaining, or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election. EDWARD G. BUDD MANUFACTURING COMPANYAPPENDIX A159JobCodeJobCode0066Winder, Armature3276Worker, Grounds0115Attendant, Material-Machine Shop3283Guard*0203Helper, Blacksmith3286Guard*-Sergeant Desk0206Blacksmith3287Guard*-Sergeant0241Operator, Blueprint & Rectograph3326Operator, IncineratorMachine, Trainee3354Inspector-C0246Operator, Blueprint & Rectograph3355Inspector-BMachine3356Inspector-A0336Brakeman3376Inspector-Dimensional0443Helper, Carpenter3765Inspector, Tools-B0446Carpenter3766Inspector, Tools-A0447Leader,Carpenter3986Operator, jackhammer0563Helper, Cement Finisher4003Janitor0566Finisher, Cement4007Leader, janitor0605Chauffeur-Car4043Janitress0606Chauffeur-Truck4047Leader, Janitress0636Checker, R. F. C. Storeroom4106Maker, Jig,Wood1266Operator, Compressor & Pump4283Laborer1441Operator, Crane-Trainee4287Leader, Laborer1446Operator, Crane4326Operator, Lathe1485Crater-B4366Man, Layout1486Crater-A4368Man, Layout, and Instructor1845Operator, Drill Press4443Helper,Machinist1923ElectricalOperator, Asst.4445Machinist, Bench1926Operator, Electrical4446Machinist2043Helper, ElectricalWorker4447Leader,Machinist2045Worker, Electrical-B445AExpediter,Machine Shop2046Worker, Electrical-A4523Handler,Material2047Leader, ElectricalWorker4536Mover, Material2066Worker, Electrical, Utilities4923Mechanic, Auto, Helper2161Repairman, Electronic-Trainee4925Mechanic, Auto-B2163Helper, Electronic Repairman4926Mechanic, Auto-A2165Repairman, Electronic-B4927Leader,Auto Mechanic2166Repairman, Electronic-A5003Helper,Mechanic,Maintenance2167Leader, Repairman, Electronic5006Mechanic,Maintenance2726Expediter5116Mechanic, Experimental2736Expediter, Equipment-Welding5366Operator,MillingMachine2803Fireman's Assistant5443Helper,Millwright2806Fireman5445Millwright-B2846Watchman, Fire5446Millwright-A3156Checker, Gauge5447Leader,Millwright3163Helper, General5523Oiler3191Grinder,Drill-Trainee5524Oiler,Maintenance3195Grinder,Drill5527Leader,Oiler,Maintenance3266Operator, Grounds Equipment5603Helper, PainterSince thereisnoevidence to show that the guards are monitorial, they are included in theunit.The desk sergeantand sergeantare also included, inasmuch as there is no evidence toindicate that theyare supervisory employees. 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDJobCodeJobCode5606Painter708AReceiver, Steel Control5607Leader,Painter7084Worker, Steel Control5843Helper, Pipefitter7085Attendant,SteelControl5845Pipefitter-B7086Dispatcher, Steel Control5846Pipefitter-A7093Operator, SortingMachine5847Leader, Pipefitter7106Splicer6204Checker, Receiving-B7201Attendant, Stores-Trainee6205Checker, Receiving-A7204Attendant, Stores6206Receiver7205Storekeeper-B6225Worker, Reconversion7206Storekeeper-A6283Helper, Rigger7207Leader, Storekeeper6285Rigger-B7843Sweeper6286Rigger-A8046Maker, Template6287Leader, Rigger8241Attendant, Tool Crib-Trainee6363Helper, Roofer8245Attendant, Tool Crib-B6365Roofer-B8246Attendant, Tool Crib-A6366Roofer-A8283Helper, Tool Repairman6445Worker,Salvage8285Repairman, Tool-B6446Handler, Salvage8286Repairman, Tool-A6646Serviceman, FireEquipment8287Leader, Tool Repairman6656Setter,Die8445Operator, Truck-Towmotor676AAttendant, IndustrialWaste Plant8446Operator, Truck-Lift6766Attendant, Sewage Plant8646Welder,Arc6781Operator, ReproducingMachine-8666Welder, CertifiedTrainee8676Welder, Atomic & Hydrogen6783Operator, ReproducingMachine-8686Welder, CombinationRelief8687Leader,Welder, Combination6786Operator, Reproducing Machine8726Welder, Gas6806Operator, Shaper8906Yardmaster6843Helper, Sheet MetalWorker9107Worker, Production-Carloading6845Worker, Sheet Metal-B9110Worker, Assembly and Parts6846Worker, Sheet Metal-A9230Assembler and Installer6847Leader, Sheet Metal Worker9231Finisher6886Operator, Shifter9232Parts Fabricator6924Worker, Shipping Room9233Lineman, Production II6925Checker, Shipping-B9410Mechanic, Assembly andInstalla-6926Checker, Shipping-Ation7036Man, Set-up, ProductionMachine9411Mechanic, ElectricalShop9412Mechanic, Piping and Tubing7043Helper, Shotweld Tool Repairman9413Mechanic, Finishing7045Repairman, Shotweld Tool-B9416Mechanic, Parts7046Repairman, Shotweld Tool-A9417Lineman, Production I7047Leader, Shotweld Tool RepairmanAPPENDIX BJobCodeJobCode0030Administrator,Cost Control0380Supervisor, Cafeteria0160Supervisor,Auditor, Internal0440Foreman, Carpenter0360Buyer,Head0449Foreman, Carpenter-Assistant0369Buyer,Head-Asst.0646Chef EDWARD G. BUDD MANUFACTURINGCOMPANY161jobCodejobCode0740Supervisor, Accounts Payable2679Supervisor,EngineeringGroup-0860Supervisor, General LedgerEquipment,Asst.0880Supervisor, Inventory Control2680Supervisor, Estimator1080Supervisor, Stock Record2700Supervisor, EngineeringGroup-1360Supervisor, CostTrailer1720Chief Draftsman2720Chief Expediter2840MarshalFire1723Assit.ToChief Draftsman,,2849Fire-Asst.Marshal1759Chief DraftsmanExecutive-,,2920Operator, BoilerForemanAssistant2923,Operator, Boiler, ActingForeman1830Chief Draftsman-Product,2980Chief, Building Maintenance of1839Chief Draftsman-ProductAssis-,2989Chief, BuildingMaintenance of,1860tantSupervisorDuplicatingAsst.,3010Foreman, General, Receiving In-1960Chief, Electricianspector1969Chief, Electrician-Asst.3030Foreman, General, Production2040Foreman, ElectricalWorker3039Foreman, General, Production,2049Foreman, ElectricalWorker-AssistantAsst.3040Foreman, General,Welding Main-2060Foreman, Utilitiestance2160Foreman, Repairman, Electronic3049Foreman, General,Welding Main-2200Supervisor, Employmenttenance Asst.2206Interviewer,Employment3050Foreman, General Jig Maintenance2240Supervisor, Engineer, Electrical& Tryout2280Supervisor, Equipment3060Foreman, Salvage2320Engineer,Executive3070Foreman, Jig Inspection2400Supervisor, Engineer,Mechanical3090Foreman, Jig Maintenance and2440Superintendent, Operating Depart-Tryoutment, of3120Foreman, Production2449Superintendent, Operating Depart-3129Foreman, Production-Asst.ment, Asst.3170Superintendent,General2520Supervisor, Plant Layout3280Guard-Captain2570Engineer, Trailer,Chief3289Guard-Lieutenant2580Engineer, Supervising3380Foreman, Inspection, Production,2590Supervisor, StructuralGeneral2610Supervisor, Engineering Group-3389Foreman, Inspection, Production,2619ArchitectureSupervisor, Engineering Group-3480General,Asst.Chief InspectorArchitecture-Asst.3489Inspector,Chief,Asst.2620Supervisor, Service Engineer3600Foreman, Inspection, Production2630Supervisor, Engineering Group-3760Foreman, Inspector,ToolsStructure3800Supervisor, Inspector,Vendor2639Supervisor, EngineeringGroup-4000Foreman, janitorStructure,Asst.1040Supervisor, Janitress2650Supervisor, EngineeringGroup-4126Analyst, jobTrim4260Supervisor,Laboratory2659Supervisor, Engineering Group-4280Foreman, LaborerTrim, Asst,4440Foreman, Machine Shop2670Supervisor,EngineeringGroup-4449Foreman, Machine Shop, Asst.Equipment4450Foreman,General,Machine Shop 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDJobCodeJobCode4480Supervisor,MaterialHandling6220Foreman, Reconversion4520Foreman, Material Handling6280Foreman, Rigger4529Foreman, Material Handling, Asst.6400Engineer, Safety4540Manager, Business-Sales6406Inspector, Safety4560Manager, General6409Engineer, Safety, Assistant4570Manager, Labor Relations6416Specialist,Sales Liaison4590Manager, General, Industrial Re-6440Supervisor, Salvagelations6520Supervisor, Schedule4600Manager, Personnel6760Supervisor, Sanitary4640Manager, Production Control6787Chief Reproducing Machine Op-4680Manager, Restauranterator4689Manager, Restaurant-Asst.6910Foreman, Shipping4760Manager, Traffic6920Supervisor, Shipping4800Manager,Works7040Foreman, Shotweld Tool Repair-4809Manager,Works-Asst.man5040Superintendent,Maintenance7049Foreman, Asst., Shotweld Tool5046Clerk,Maintenance Office-ChiefRepairman5280ChiefMetallurgist7080Foreman, Steel Control5289ChiefMetallurgist,Assistant7089Foreman, Asst., Steel Control5400ChiefMillwright7170Supervisor, Stock Records & Ac-5409ChiefMillwright-Asst.counts Payable5440Foreman, Millwright7200Supervisor, Stores5449Foreman, Millwright-Asst7209Supervisor, Asst.,Stores5480Nurse, Supervising7220Supervisor, General, Stores and5600Foreman, PainterReceiving5720Chief Personnel Counselor7300Superintendent,Mechanical5723Counselor, Personnel-Asst7303Superintendent,Mechanical,assis-5725Counselor, Personnel-Btant to5726Counselor, Personnel-A7320Superintendent, Production5729Chief Personnel Counselor-Asst.7329Superintendent, Production-Asst.5753Clerk,Personnel Standards-B7330Superintendent, Production Control5754Clerk,Personnel Standards-A7340Superintendent,Night5755Analyst, Personnel Standards-B7350Supervisor, Accounting5756Analyst, Personnel Standards-A7360Supervisor, Budget Control5800Physician,Supervising7369Supervisor, Budget Control, Asst5806Physician7400Supervisor, Clerical5840Foreman, Pipefitter7420Supervisor, Construction5850Supervisor, Planning7450Supervisor, Engineering Clerical5870Supervisor, Plant Records7480Supervisor, Office5880Chief, Plumber7520Supervisor, Operating Standards5890Foreman, Planning7529Supervisor, Operating Standards,5899Foreman, Planning-Asst.Assistant5960Supervisor, Process Engineer7530Supervisor, RFCWarehouse #35969Supervisor, Process Engineer,7540Supervisor, Personnel StandardsAsst7560Supervisor, Sanitation5980Foreman, Production Control7580Supervisor, Engineer Shop Contact6000Supervisor, Production Control7589Supervisor, Engineer,Shop Con-6040Agent, Purchasingtact,Assistant6049Agent, Purchasing-Assistant7680Director,Training0200Supervisor,Receiving7689Director,Training-Assistant EDWARD G. BUDD MANUFACTURINGCOMPANY163JobCodejobCode7720Supervisor,War Service820ACoordinator, Time & Motions7729Supervisor,War Service, Asst8201Analyst, Time & Motion-Trainee7800Supervisor, Personnel Service8205Analyst, Time & Motion-B7820Supervisor, Proposals8206Analyst, Time & Motion-A7920Supervisor, Tabulating8207Leader, Analyst, Time &Motion7929Supervisor, Tabulating, Assistant8240Supervisor, Tool Crib8010Manager, Project-Sales8249Supervisor, Tool Crib-Assistant8050Manager, Trailer-Sales3280Foreman, Tool Repairman8059Manager, Trailer-Sales, Assistant8680Foreman & Instructor-Welding8160Supervisor, Timekeeper8710Foreman,Welding Maintenance8169Supervisor, Timekeeper, Assistant696966-46-12